      Case 7:19-cv-00407 Document 44 Filed on 02/03/21 in TXSD Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

 UNITED STATES OF AMERICA,                     §
                                               §
                          Plaintiff,           §
                                               §
 v.                                            §          CASE NO.      7:19-CV-407
                                               §
 23.311 ACRES OF LAND, MORE OR                 §
 LESS, SITUATE IN HIDALGO COUNTY,              §          HONORABLE RANDY CRANE
 STATE OF TEXAS; AND                           §
 FRANK SCHUSTER FARMS, INC.,                   §
 EL AL.                                        §
                                               §
                  Defendants.                  §
 UNITED STATES OF AMERICA,                     §
                                               §
                          Plaintiff,           §
                                               §
 v.                                            §          CASE NO.      7:21-CV-006
                                               §
 6.597 ACRES OF LAND, MORE OR                  §
 LESS, SITUATE IN HIDALGO COUNTY,              §          HONORABLE MICAELA
 STATE OF TEXAS; AND                           §          ALVAREZ
 FRANK SCHUSTER FARMS, INC.,                   §
 EL AL.                                        §
                                               §
                        Defendants.            §

      DEFENDANTS FRANK SCHUSTER FARMS, INC. AND EL SABINO FAMILY
        FARMS, LLC’S RESPONSE IN OPPOSITION TO UNITED STATES OF
          AMERICA’S OPPOSED MOTION TO CONSOLIDATE (DKT. # 43)

       Defendants FRANK SCHUSTER FARMS, INC. and EL SABINO FAMILY FARMS,

LLC, hereinafter referred to collectively as “Defendants,” respond to the United States of

America’s Opposed Motion to Consolidate (Dkt. #43) and would respectfully show the Court as

follows:

       These are statutory condemnation proceedings by which the United States of America (the

“Government”) seeks to acquire property as part of its border wall project. The Government sued
      Case 7:19-cv-00407 Document 44 Filed on 02/03/21 in TXSD Page 2 of 5




the Defendants in Case No. 7:19-cv-407 in December of 2019 to acquire a 23.311-acre tract that

bisects the Defendants’ large, integrated farming operation. The parties have conducted written

discovery, taken party depositions, and are on the eve of disclosing affirmative expert witnesses

and producing expert reports on February 12, 2021. Case No. 7:19-cv-407 is set for trial on May

4, 2021. (Dkt. #38).

       Approximately two months following the filing of the first case, the Government filed an

action, Case No. 7:20-cv-00043, to survey a small portion of Defendants’ property (6.597 acres)

immediately west of the taking in Case No. 7:19-cv-407 (23.311 acres). Inexplicably, the

Government did not seek to acquire the smaller tract (6.597 acres) at the same time it sought to

acquire the larger tract (23.311 acres) that is the subject of Case No. 7:19-cv-407.

       In particular, on February 20, 2020, the Government sued to survey the smaller tract that

is now the subject of the motion to consolidate. See Case No. 7:20-cv-00043. The Defendants

opposed the requested survey for a number of reasons, including language in the relevant

Appropriations Act that precluded construction of a border barrier in the Santa Ana National

Wildlife Refuge. See Consolidated Appropriations Act of 2018, H.R. 1625, 115th Cong. § 230(c)

(2018) (“None of the funds provided in this or any other Act shall be obligated for construction of

a border barrier in the Santa Ana National Wildlife Refuge.”) (Dkt. #30). The Court granted the

Government’s requested survey over the Defendants’ objections. (Dkt. #34).

       The instant condemnation action to acquire the smaller tract that is now before the Court

was filed on January 6, 2021, more than a year after the Government’s first case was filed in

December of 2019. See Case No. 7:21-cv-00006. The new condemnation action has been assigned

to Judge Alvarez.




                                                 2
      Case 7:19-cv-00407 Document 44 Filed on 02/03/21 in TXSD Page 3 of 5




       The Government alleges in a cursory and conclusory manner without further explanation

that consolidation of the cases is appropriate because it will “conserve judicial resources and

resolve the cases in a more efficient manner than if they remain separated.” (Dkt. #43 at 3). Despite

its suggestion otherwise, consolidation would not serve the Government’s stated purposes for a

number of reasons. If the cases are consolidated, the newer case is likely to indefinitely delay the

older, almost trial-ready case. Further, if the recent case does not indefinitely delay the older case,

the parties will likely be on an accelerated timeline to alter and adjust the valuation opinions of

their expert witnesses because the scope of the taking has now changed significantly.

       To add to the uncertainty, since the Government filed its motion to consolidate, President

Biden has been inaugurated and paused the border wall project in its entirety by executive order.

See Proclamation on the Termination of Emergency With Respect To The Southern Border Of The

United States And Redirection of Funds Diverted to Border Wall Construction, 2021 WL 197402

(January 20, 2021), available at https://www.whitehouse.gov/briefing-room/presidential-

actions/2021/01/20/proclamation-termination-of-emergency-with-respect-to-southern-border-of-

united-states-and-redirection-of-funds-diverted-to-border-wall-construction/.        As a result of

President Biden’s Proclamation, the Defendants filed an unopposed motion to stay the recently

filed smaller tract case and Judge Alvarez granted the motion, staying the case for sixty days and

rescheduling the initial pre-trial conference. See Case No. 7:21-cv-00006 (Dkt #11) and (Dkt. #13).

       Consolidating actions is proper when two or more district court cases involve common

questions of law and fact and the district judge finds that consolidation would avoid unnecessary

costs or delay. See St. Bernard General Hospital, Inc. v. Hospital Service Association of New

Orleans, Inc., 712 F.2d 978, 990 (5th Cir.1983), cert. denied, 466 U.S. 970, 104 S.Ct. 2342, 80

L.Ed.2d 816 (1984). However, “[c]onsolidation may properly be denied in instances where




                                                  3
     Case 7:19-cv-00407 Document 44 Filed on 02/03/21 in TXSD Page 4 of 5




the cases are at different stages of preparedness for trial.” Mills v. Beech Aircraft Corp., 886

F.2d 758, 761–62 (5th Cir. 1989) (emphasis added) (citing St. Bernard, 712 F.2d at 990).

       In the instant circumstances, the older case is almost trial-ready. The new case, on other

hand, has just been filed. Consolidating the two actions would not conserve any resources and

would actually waste time and expenses already expended in valuing the original taking. In

particular, the Defendants would be prejudiced in that the deadline for expert disclosures is

approximately a week away in the older case. If the Government truly sought an efficient

adjudication of both takings the Government could have easily filed one case to take all of the

sought-after property.

                                           PRAYER

       WHEREFORE, PREMISES CONSIDERED, Defendants pray that Plaintiff’s Opposed

Motion to Consolidate (Dkt. #43) be denied and that they be granted such other and further relief

to which they may show themselves to be justly entitled.

                                     Respectfully submitted,

                                     BARRON, ADLER, CLOUGH & ODDO, L.L.P.
                                     808 Nueces Street
                                     Austin, Texas 78701
                                     Ph: (512) 478-4995
                                     Fax: (512) 478-6022

                                     By:    /s/ Roy R. Brandys
                                            Roy R. Brandys
                                            Attorney-in-Charge
                                            Texas Bar Number 02883550
                                            Southern District No. 31963
                                            brandys@barronadler.com
                                            Nicholas P. Laurent
                                            Texas Bar Number 24065591
                                            Southern District No. 1090833
                                            laurent@barronadler.com

                                     ATTORNEYS FOR DEFENDANTS,



                                               4
      Case 7:19-cv-00407 Document 44 Filed on 02/03/21 in TXSD Page 5 of 5




                                         FRANK SCHUSTER FARMS INC. and EL SABINO
                                         FAMILY FARMS, LLC



                                   CERTIFICATE OF SERVICE

          I certify that on February 3, 2021, a copy of the foregoing document was electronically filed

on the CM/ECF system, which will automatically serve a Notice of Electronic Filing on counsel of

record.

                         JOHN A. SMITH, III
                         Assistant United States Attorney
                         Attorney-in-Charge
                         Southern District of Texas No. 8638
                         Texas Bar No. 18627450
                         One Shoreline Plaza
                         800 North Shoreline Blvd., Suite 500
                         Corpus Christi, Texas 78401
                         Telephone: (361) 888-3111
                         Facsimile: (361) 888-3234
                         E-mail: john.a.smith@usdoj.gov

                         HILDA M. GARCIA CONCEPCION
                         Assistant United States Attorney
                         Southern District of Texas No.3399716
                         Puerto Rico Bar No. 15494
                         1701 W. Bus. Highway 83, Suite 600
                         McAllen, TX 78501
                         Telephone: (956) 618-8004
                         Facsimile: (956) 618-8016
                         E-mail: Hilda.Garcia.Concepcion@usdoj.gov


                                                                        /s/ Roy R. Brandys
                                                                        Roy R. Brandys




                                                   5
